DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 08/23/2021.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-27 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-27 is rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Swayze et al. (7644848), Hueil et al. (2009/0206132), and Ullrich et al. (2012/0138658).
Regarding claim 22, Zemlok et al. disclose a surgical instrument (10) comprising:
a housing (110);
an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical loading unit contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises:
a plurality of staples (66); and
a sled (74) configured to eject the staples (66) from the staple cartridge (164);
a firing member (220) configured to perform a firing stroke to advance the sled (74) to eject the staples (66) from the staple cartridge (164);

a battery (400) configured to supply power to said motor (200);
a firing trigger (114),
wherein said firing trigger (114) is actuatable by a user of the surgical instrument (10) to permit power to flow from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical loading unit contacts (173) when said loading unit (169) is attached to said elongate shaft (140),
wherein the control system (500) is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said loading unit (169) has been at least partially fired; and
an electronic lockout (230) configured to prevent said firing member (220) from performing said firing stroke when said loading unit is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 53, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)
However, Zemlok et al. do not disclose the staple cartridge comprises electrical cartridge contacts and a firing trigger lockout, and do not explicitly disclose surgical instrument is configured to prevent firing when the attached loading unit has at least partially fired.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts as taught by Swayze et al., since column 11 lines 36-50 Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.
Hueil et al. disclose an electric lockout system (510) configured to prevent operation of the surgical apparatus (10) when the loading unit (18) has been spent (without staples) or has been partially spent. (Page 4 paragraph 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the process of preventing the operation of the surgical apparatus when the loading unit has been at least partially spend as taught by Hueil et al., since page 1 paragraph 7 of Hueil et al. states such a modification would provide proper lockout functionality.
Ullrich et al. disclose a surgical instrument (101) comprising: a firing member (119), a motor (114), a firing trigger (121), and a firing trigger lockout (124), wherein the firing trigger (121) is configured to permit the motor (114) to drive said firing member (119), and wherein the firing trigger lockout (124) impede all user motion on the firing 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the firing trigger lockout as taught by Ullrich et al., since page 5 paragraph 33 of Ullrich et al. states such a modification would provide a physical warning to the user of the locking of the firing stroke.
Regarding claim 23, Zemlok et al. modified by Swayze et al., Hueil et al., and Ullrich et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)
Regarding claim 24, Zemlok et al. disclose a surgical instrument (10) comprising:
a housing (110);
an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises: a plurality of staples (66); 
a motor (200) configured to generate rotary motions;
a firing member (220) configured to move from proximal position to a distal position to perform a firing stroke and eject the staples (66) from the staple cartridge (164),

a battery (400) configured to supply power to said motor (200);
a firing actuator (114),
wherein said firing actuator (114) is actuatable by a user of the surgical instrument (10) to permit power to flow from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical contacts (173) when said loading unit (169) is attached to said elongate shaft (140),
wherein the control system (500) is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said firing member (220) is not in said proximal position; and
an electronic lockout (230) configured to prevent said firing member (220) from performing said firing stroke when said loading unit is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 53, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)
On page 3 paragraph 54, the loading unit (169) initiates a mechanical lockout when the retraction mode has started.  On page 9 paragraph 113, once the firing member (220) has left the proximal position and interfaces with the position sensor 
However, Zemlok et al. do not disclose the staple cartridge comprises electrical cartridge contacts and a firing actuator lockout, and do not explicitly disclose surgical instrument is configured to prevent firing when the attached loading unit has the firing member is not in said proximal position.
Swayze et al. disclose a surgical instrument (10) comprising: a loading unit (12); and electrical cartridge contacts (290) configured to engage switch contacts (288a, 288b) in the loading unit (12). (Figure 1, 3, 11, 43A and Column 11 lines 36-50, Column 12 lines 20-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts as taught by Swayze et al., since column 11 lines 36-50 Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.
Hueil et al. disclose an electric lockout system (510) configured to prevent operation of the surgical apparatus (10) when the loading unit (18) has been spent (without staples) or has been partially spent. (Page 4 paragraph 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical 
Since Zemlok et al. considers the loading unit to be “fired” when the firing member is not in the proximate position, Zemlok et al. modified by Hueil et al. is interpreted to disclose the electric lockout is configured to prevent firing when the attached loading unit has the firing member is not in said proximal position.
Ullrich et al. disclose a surgical instrument (101) comprising: a firing member (119), a motor (114), a firing trigger (121), and a firing trigger lockout (124), wherein the firing trigger (121) is configured to permit the motor (114) to drive said firing member (119), and wherein the firing trigger lockout (124) impede all user motion on the firing trigger lockout (124) when an error is detected. (Page 1 paragraph 18, Page 2 paragraph 20, Page 3 paragraph 28, Page 4 paragraph 30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the firing trigger lockout as taught by Ullrich et al., since page 5 paragraph 33 of Ullrich et al. states such a modification would provide a physical warning to the user of the locking of the firing stroke.
Regarding claim 25, Zemlok et al. modified by Swayze et al., Hueil et al., and Ullrich et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)
Regarding claim 26, Zemlok et al. disclose a surgical instrument (10) comprising:

an elongate shaft (140) extending from said housing (110);
a loading unit (169) releasably attachable to said elongate shaft (140),
wherein said loading unit (169) comprises electrical loading unit contacts (173),
wherein said loading unit (169) is configured to receive a staple cartridge (164), and
wherein the staple cartridge (164) comprises: a plurality of staples (66); 
a motor (200) configured to generate rotary motions;
a firing member (220) configured to move from an unfired position to a fired position to eject the staples (66) during a firing stroke,
wherein said firing member (220) is operably responsive to said rotary motions;
a battery (400) configured to supply power to said motor (200);
a firing trigger (114),
wherein said firing trigger (114) is actuatable by a user of the surgical instrument (10) to supply power from said battery (400) to said motor (200) to drive said firing member (220) through said firing stroke;
a control system (500) in signal communication with said motor (200) and in signal communication with said electrical contacts (173),
wherein said control system (500) is configured to control the supply of power to said motor (200), and

an electronic lockout (230) in signal communication with said control system (500),
wherein said electronic lock out (230) is configured to prevent the supply of power from said battery (400) to said motor (200) when said loading unit (169) is not attached to said elongate shaft (140).
(Figure 1, 4, 9, 15A, 15B, 16, 17 and Page 3 paragraph 47, 50, 54, Page 9 paragraph 106, 109, 111, Page 12 paragraph 140, 141)
On page 3 paragraph 54, the loading unit (169) initiates a mechanical lockout when the retraction mode has started.  On page 9 paragraph 113, once the firing member (220) has left the proximal position and interfaces with the position sensor (232), the loading unit (169) is considered “fired”.  Therefore, Zemlok et al. is interpreted to disclose the control system is configured to generate an error signal when said loading unit (169) is attached to said elongate shaft (140) and said firing member (220) is not in said unfired position.
However, Zemlok et al. do not disclose the staple cartridge comprises electrical cartridge contacts and a mechanical lockout, and do not explicitly disclose surgical instrument is configured to prevent firing when the attached loading unit has the firing member is not in said unfired position.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the loading unit of Zemlok et al. by incorporating the electrical cartridge contacts and switch contacts since Swayze et al. states such of modification would prevent the surgical instrument from firing if the staple cartridge is improperly installed.
Hueil et al. disclose an electric lockout system (510) configured to prevent operation of the surgical apparatus (10) when the loading unit (18) has been spent (without staples) or has been partially spent. (Page 4 paragraph 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Zemlok et al. by incorporating the process of preventing the operation of the surgical apparatus when the loading unit has been at least partially spend as taught by Hueil et al., since page 1 paragraph 7 of Hueil et al. states such a modification would provide proper lockout functionality.
Since Zemlok et al. considers the loading unit to be “fired” when the firing member is not in the unfired position, Zemlok et al. modified by Hueil et al. is interpreted to disclose the electric lockout is configured to configured to prevent firing when the attached loading unit has the firing member is not in said unfired position.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Zemlok et al. by incorporating the firing trigger lockout as taught by Ullrich et al., since page 5 paragraph 33 of Ullrich et al. states such a modification would provide a physical warning to the user of the locking of the firing stroke.
Regarding claim 27, Zemlok et al. modified by Swayze et al., Hueil et al., and Ullrich et al. disclose the surgical instrument (Zemlok et al. – 10) comprises the staple cartridge (Zemlok et al. – 164). (Zemlok et al. – Figure 17 and Page 7 paragraph 82)

Response to Arguments
The Amendments filed on 08/17/2021 have been entered.  Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-27 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zemlok et al. (2009/0090763) modified by references Swayze et al. 
Applicant states:
Specifically, Para. [0028] of Ullrich ‘658 teaches a kinesthetic device capable of impeding all user motion to communicate a “lock-out” mode.  Impeding and communicating are not the same thing as preventing.

The term “impeding” is understood as to retard or obstruct the progress of something.  In this case, the kinesthetic device obstructs the progress of the trigger movement.  By obstructing the progress of the trigger movement, the trigger is interpreted to be prevented from being actuated.  The phrase “impeding all user motion to communicate a ‘lock-out’ mode” implies the trigger is prevented from moving in order to indicate to the user that the instrument is in a lock-out mode.  Therefore, Ullrich et al. does disclose preventing the user from actuating the trigger.
Applicant states:
In other words, Ullrich ‘658 discloses a lock-out mode without explaining how it would be achieved with haptics.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explain how the lock-out mode is achieved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
Specifically, haptics are used to apply feedback to a user by way of applying forces, vibration, or motions to a user to indicate specific information about a device. As such, how would vibratory forces applied to the handle completely prevent a user from actuating the firing trigger? Ullrich '658 is completely silent in this regard. As such, the Applicant contends the haptic actuator 124 is not capable of completely locking out a firing trigger, but rather is intended to provide haptic feedback to the user of the device to deter further actuation of the trigger.

It is unclear why Applicant asserts that the haptic actuator must apply vibratory forces to prevent a user from actuating the firing trigger when the Applicants admits “haptics are used to apply feedback to a user”.  Furthermore, Ullrich et al. not explicitly disclosing how all user motion is impeded does not indicate that it is impossible for the haptic actuator to lock out the firing trigger.  Since Applicant does not provide any teaching to support the assertion that it is impossible for the haptic actuator to prevent a user from actuating the firing trigger, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Since Applicant does not provide support for the assertion, Applicant’s argument is rendered moot.
On page 3 paragraph 28 of Ullrich et al., the haptic actuator (124) “is a kinesthetic device such a friction brake or a motor that enables variable resistance to motion, lock-out, barrier and detent display on handle portion 102 for haptic feedback” (emphasis added).  On page 4 paragraph 28 of Ullrich et al., the kinesthetic actuator is “capable of impeding all user motion” (emphasis added).  Therefore, Ullrich et al. does disclose preventing the user from actuating the trigger.

Further to the above, the haptic actuator 124 cannot supply the firing trigger of Claim 22 as the haptic actuator 124 communicates the lock-out mode of the instrument based on tissue properties. See Para. [0030] of Ullrich '658, reproduced below. As such, preventing firing trigger actuation based on tissue properties is not the same thing as preventing firing trigger actuation based on whether or not a loading unit is attached and/or whether or not a staple cartridge is partially fired in an attached loading unit, in accordance with Claim 22.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ullrich et al. is not relied upon for the teaching of conducting a lockout based on the whether or not a loading unit is attached and/or whether or not a staple cartridge is partially fired in an attached loading unit.  Ullrich et al. is relied upon for the teaching of preventing actuating of a trigger when a lockout condition is determined.
Zemlok et al. is relied upon for the teaching of an instrument configured to enter a lockout condition depending on whether or not the loading unit is attached.  Hueil et al. is relied upon for the teaching of an instrument configured to enter a lockout condition depending on whether or not the staple cartridge is partially fired.
Therefore, Zemlok et al. in view of Hueil et al. and Ullrich et al., the instrument is interpreted to include a firing trigger lockout configured to prevent actuation of said firing trigger when said loading unit is not attached to said elongate shaft, and wherein said 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731